Case: 5:20-cr-00122-GFVT-EBA Doc#:8 Filed: 11/05/20 Page: 1 of 3 - Page ID#: 44

  

Hastern Distriet of Kentueiry

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF KENTUCKY = gy 9. § oe

CENTRAL DIVISION . —
LEXINGTON vc. ROBERT Rot

CLERK US HISTRIET COURT

  

UNITED STATES OF AMERICA

v. INDICTMENT NO, >: 20 -C&. to.a- ev T
18 U.S.C. § 2251(a)

 

BRADLEY SCOTT HELTON

THE GRAND JURY CHARGES:

On or about May 16, 2020 and continuing through May 17, 2020, in Madison

County, in the Eastern District of Kentucky,
BRADLEY SCOTT HELTON

employed, used, persuaded, induced, enticed, and coerced a minor to engage in sexually
explicit conduct for the purpose of producing visual depictions of that conduct, knowing
and having reason to know that such visual depictions would be produced or transmitted
using materials that had been mailed, shipped, or transmitted in or affecting interstate or
foreign commerce by any means, including by computer, all in violation of 18 U.S.C.
§ 2251(a).

FORFEITURE ALLEGATION
18 U.S.C. § 2253

By virtue of the commission of the offense alleged in this Indictment, any and all

interest BRADLEY SCOTT HELTON has in the following property:

 
Case: 5:20-cr-00122-GFVT-EBA Doc#:8 Filed: 11/05/20 Page: 2 of 3 - Page ID#: 45

COMPUTER AND ASSOCIATED EQUIPMENT:
1. LG Phoenix 4 Android cell phone, IMEI Number 355437-10-872487-8,
is vested in the United States and hereby forfeited to the United States pursuant to

18 U.S.C. § 2253.

A TRUE BILL

 

 

FGREPERSON

  
 
 
 

  

ROBERT M. DUNCAN, JR.
UNITED STATES ATTORNEY

  

    

 

 
Case: 5:20-cr-00122-GFVT-EBA Doc#:8 Filed: 11/05/20 Page: 3 of 3 - Page ID#: 46

€

PENALTIES

Not less than 15 years nor more than 30 years imprisonment, $250,000 fine, and not less
than 5 years nor more than a lifetime term of supervised release.

PLUS: Forfeiture of all listed property.
PLUS: Mandatory special assessment of $100 per count.

Additional mandatory special assessment of $5,000 per count,
pursuant to 18 U.S.C. § 3014, for non-indigent Defendants convicted
of certain offenses, including those in chapter 110.

Pursuant to 18 U.S.C. § 2259A, per count of no more than:

(1) $17,000.00 if convicted of 18 U.S.C. § 2252(a)(4) or
§ 2252A(a)(5);

(2) $35,000.00 if convicted of any other trafficking in child
pornography offense as defined by § 2259(c}(3), which
includes offenses under 18 U.S.C. §§ 2251(d), 2252(a)(1)
through (3), 2252A(a)(1) through (4), 2252A(g) (in cases in
which the series of felony violations exclusively involves
violations of sections 2251(d), 2252, 2252A(a)(1) through
(5), or 2260(b)), or 2260(b);

(3) $50,000.00 if convicted of child pornography production
as defined by 18 U.S.C, § 2259(c)(1), which includes offenses

under 18 U.S.C, § 2251(a) through (c), 2251A, 2252A(g) Gin
cases in which the series of felony violations involves at least

1 of the violations listed in this subsection), 2260(a) or any
offense under chapter 109A or chapter 117 that involved the
production of child pornography (as such term is defined in
section 2256).

PLUS: Restitution, if applicable. Mandatory restitution under 18 U.S.C.
§ 2259 that, for any conviction of an offense described in paragraphs
(E)(1) or (2), is not less than $3,000.00 per victim.

 
